In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-08-304 CR

____________________


DENARIUS DARTIZ GUILLORY, Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the 252nd District Court
Jefferson County, Texas

Trial Cause No. 94533




MEMORANDUM OPINION
 On July 24, 2008, we notified the parties that our jurisdiction was not apparent from
the notice of appeal, and notified them that the appeal would be dismissed for want of
jurisdiction unless we received a response from showing grounds for continuing the appeal. 
Appellant filed a response in which he addresses the merits of his appeal without establishing
this Court's jurisdiction.

	The notice of appeal seeks to appeal the trial court's order denying appellant's motion
for judgment nunc pro tunc.  See Everett v. State, 82 S.W.3d 735, 735 (Tex. App.-Waco
2002, pet. ref'd) (Court of Appeals does not have jurisdiction over appeal from order denying
a request for judgment nunc pro tunc.).  Accordingly, we hold that the order from which
appellant appeals is not appealable.  We dismiss the appeal for want of jurisdiction.
	APPEAL DISMISSED FOR LACK OF JURISDICTION.


							_________________________________
								    HOLLIS HORTON
									    Justice								


Opinion Delivered September 10, 2008							
Do Not Publish
Before McKeithen, C.J., Gaultney and Horton, JJ.